1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                          SOUTHERN DISTRICT OF CALIFORNIA

10 UNITED STATES OF AMERICA,                   Case No.: 20-CR-2636-JLS
11             Plaintiff,                      PROTECTIVE ORDER REGARDING JSSA
                                               MATERIALS PRODUCED IN 20-CR-2667-
12      v.                                     GPS
13 WALTER LUNA SIORDIA,

14             Defendant
15

16      Pursuant to the Court’s order allowing Defendant to review JSSA

17 materials   produced       in    20-CR-2667-GPS         (ECF   No.   39),    it   is   hereby

18 ORDERED as follows:
19       1. The materials may be used only by counsel, their legal staff

20           and    experts        in     connection   with       the   preparation       and/or

21           litigation of a motion in this case challenging the District’s

22           jury   selection           procedures   and    may   not   be     disclosed.    The

23           materials may not be used for purposes of jury selection,

24           trial, or any other matter other than the preparation and/or

25           litigation of a motion in this case challenging the District’s

26           jury selection procedures.

27       2. The materials either must be returned to the Court at the

28           commencement of jury selection, or counsel, their staff, and



30
 1                 their experts and consultants must certify that the materials

 2                 have been destroyed and that no materials have been retained

 3                 in any duplicative form.

 4            3. Consistent with 28 U.S.C. § 1867(f), the materials may not be

 5                 disclosed,       shown     or    distributed          in    any   manner     to    third

 6                 parties,        except    experts         and   consultants.       Similarly,         the

 7                 materials may only be disclosed to individuals who have a need

 8                 to view the materials “as may be necessary in the preparation

 9                 or presentation of” a motion to dismiss on the ground of

10                 “substantial failure to comply with the provisions of this

11                 title in selecting the grand or petit jury.” 28 U.S.C. § 1867.

12            4. Defendant shall not possess the materials at any time, except

13                 when reviewing the materials with counsel. The materials may

14                 not be carried into or reviewed in any detention facility or

15                 residence of the defendant. The materials may be reviewed by

16                 defendant, if in custody or under home detention, by whatever

17                 approved arrangements can be made with the Bureau of Prisons

18                 or Pretrial Services to facilitate any such review, including

19                 video or audio conference procedures that have been utilized

20                 during the current COVID-19 pandemic.

21            5. Every         attorney     who    accesses        the    materials     is    personally

22                 responsible       not    only   for       his   or    her   compliance      with    this

23                 Protective Order, but also his or her client’s compliance with

24                 the requirements of this Protective Order and compliance by

25                 any staff member, expert, or other person who is shown the

26                 materials consistent with the parameters of this Order.

27            6. Materials that have been identified as available for review in

28                 the Clerk’s Office may not be removed from the Clerk’s Office.

     U.S. v. Walter Luna Siordia
                                                         2                                    20-CR-02636-JLS

30
 1                 Because         these    documents     may      contain        personal    identifying

 2                 information, these documents shall not be subject to review by

 3                 Defendant directly. Counsel shall not record in any manner any

 4                 personal         identifying      information           that     appears    in     these

 5                 documents.

 6            7. Counsel, their staff, experts, consultants, defendant, and the

 7                 government are reminded that “[a]ny person who discloses the

 8                 contents         of     any   record       or   paper    in     violation     of    this

 9                 subsection may be fined not more than $1,000 or imprisoned not

10                 more than one year, or both.” 28 U.S.C. § 1867(f).

11           IT IS SO ORDERED.

12 DATED:___________________
           06/24/2021                                     _____________________________
                                                          HONORABLE JANIS L. SAMMARTINO
13                                                        United States District Judge
14
15 ACKNOWLEDGEMENT
16 I have reviewed the foregoing protective order and I agree to be bound
     by its terms.
17
                 6/23/21
18 DATED:__________                                SIGNED:_________________________________
                                                          LYNDZIE M. CARTER
19                                                        Assistant U.S. Attorney

20
           6/18/21
     DATED:__________                              SIGNED:_________________________________
21                                                        HOLLY A SULLIVAN
22         6/18/21
     DATED:__________                              SIGNED:_________________________________
23                                                        NORA K. HIROZAWA
                                                          Attorneys for Defendant
24
25
26
27
28
     U.S. v. Walter Luna Siordia
                                                          3                                   20-CR-02636-JLS

30
